DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2021, with respect to the claim rejections made under 35 U.S.C. 112, the claim objections, and the claim rejections made under 35 U.S.C. 102 have been fully considered and are persuasive.  The previously filed rejections and objections have been withdrawn in light of Applicant’s amendments. 
Since the previously indicated allowable subject matter has been incorporated into the independent claims 1 and 15, as well as the newly added independent claim 21, these amendments overcome the prior art.
Allowable Subject Matter
Claims 1, 4-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 15, and 21 filed on 11/4/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the plurality of apertures is defined on a distally-facing side of the tube ring, in combination with the other limitations of the independent claim.
With respect to claim 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the tube ring is releasably engaged with the distal rim of the access device, in combination with the other limitations of the independent claim.
	With respect to claim 21, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the distal smoke evacuator further includes a plurality of fingers extending proximally from the tube ring, each finger of the plurality of fingers defining an open end and a lumen communicating with an internal lumen of the tube ring wherein the distal smoke evacuator is configured to evacuate smoke through the open ends of the fingers and into the internal lumen, in combination with the other limitations of the independent claim.
	The closest prior art is Suh et al., which discloses a surgical access system (Fig. 4), comprising: an access device (8b) including a proximal rim (32) for positioning on an external side of an opening in tissue (32 on external side in Fig. 7), a distal rim (30 in Fig. 4) configured for positioning on an internal side of an opening in tissue (30 on internal side in Fig. 7), and a body (34 in Fig. 3) interconnecting the proximal and distal rims (32 and 30), the body (34) configured to extend through an opening in tissue (comparable body 52 extends through tissue in Fig. 7) and defining a passageway (unmarked lumen through 34 in Fig. 4) extending therethrough for insertion of a surgical instrument through the opening in tissue into an internal surgical site (col. 14, lines 24-27: “The interior surface of the pliable membrane 34 permits access to the surgical field with the hand or other instruments (e.g., robots, laparoscopic instruments, retractors, tissue sealing devices)”); and a distal smoke evacuator (72, 42, 30 in Fig. 4) integrated into the distal rim (30), the distal smoke evacuator (72, 42, 30) including a tube ring (30) adapted to connect to a source of 72) to evacuate smoke circumferentially about an internal side of an opening in tissue. Suh et al. also discloses wherein the tube ring (30 in Fig. 6) defines an internal lumen (64) and a plurality of apertures (70) communicating with the internal lumen (64), wherein the distal smoke evacuator (72, 42, 30 in Fig. 4) is configured to evacuate smoke through the plurality of apertures (70 in Fig. 6) into the internal lumen (64) (col. 15, lines 39-41: “The first retention ring 30 may include a ring opening 70 into which the medical suction device 72 may suck fluid 48 (not shown in FIG. 6) or bodily fluids from the surgical site”).
	However, Suh et al. fails to disclose wherein the plurality of apertures is defined on a distally-facing side of the tube ring (the apertures 70 in Fig. 6 of Suh et al. face radially, not distally/downwards), wherein the tube ring is releasably engaged with the distal rim of the access device, and wherein the distal smoke evacuator further includes a plurality of fingers extending proximally from the tube ring, each finger of the plurality of fingers defining an open end and a lumen communicating with an internal lumen of the tube ring wherein the distal smoke evacuator is configured to evacuate smoke through the open ends of the fingers and into the internal lumen. Furthermore, the prior art of record does not suggest any motivation to modify the Suh et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771